Title: To James Madison from Thomas Jefferson, 12 January 1791
From: Jefferson, Thomas
To: Madison, James


My dear Sir
Jan. 12. 1791.
It being impossible to entertain a doubt that the horse I bought of you was fairly sold, & fairly bought, that his disorder was of the instant, & might have happened years after as well as when it did, so as to exonerate you as is justly established, from all responsibility, I should as soon think of filching the sum from your pocket, as of permitting the loss to be yours. I therefore send you a check on the bank for 95.26 Dollars including the two balances. Yours affectionately
Th: J.
